United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, FLORENCE POST
OFFICE, Florence, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1327
Issued: March 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 18, 2020 appellant filed a timely appeal from a June 9, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act11 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits,
effective June 21, 2020, for failure to complete a Form EN1032 as requested.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 9, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On June 11, 2019 appellant, then a 65-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed a rotary cuff tear due to factors of her federal
employment, including repetitive motion of the shoulders when picking up and throwing mail.
She indicated that she first became aware of her condition and first realized its relationship to her
federal employment on December 5, 2018. Appellant stopped work on May 11, 2019. OWCP
accepted the claim for rotator cuff tear or rupture of the right shoulder. It paid appellant wage-loss
compensation on the supplemental rolls commencing July 5, 2019, and on the periodic rolls
commencing August 18, 2019.
On April 13, 2020 OWCP provided appellant a Form EN1032 and informed her that federal
regulations required her to report any improvement in her medical condition, any employment,
any change in the status of claimed dependents, any third-party settlement, and any income or
change in income from federally-assisted disability or benefit programs. It notified her that she
was required to fully answer all questions on the EN1032 form and return it within 30 days or her
benefits would be suspended. The letter was mailed to appellant’s last known address. No response
was received within the time allotted.
No reply was received.
By decision dated June 9, 2020, OWCP suspended appellant’s compensation benefits,
effective June 21, 2020, for failure to complete the EN1032 form as requested. It advised that, if
appellant were to complete and return the form, her compensation benefits would be restored
retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months.4 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension, if the employee
remains entitled to compensation.5
3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528. See R.S., 20-0580 (issued September 14, 2020); see also H.B., Docket No. 19-0405 (issued
June 26, 2019); M.S., Docket No. 18-1107 (issued December 28, 2018); C.C., Docket No. 17-0043 (issued June 15,
2018); A.H., Docket No. 15-0241 (issued April 3, 2015).
5

Id.; see also id. at § 10.525.

2

ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective June 21, 2020, for failure to complete the EN1032 form as requested.
On April 13, 2020 OWCP provided appellant with an EN1032 form. It properly advised
her that if she did not completely answer all of the questions and return the statement within 30
days, her benefits would be suspended. The record reflects that the OWCP letter was sent to
appellant’s last known address of record and there is no indication that it was returned as
undeliverable.6 Under the mailbox rule, a document mailed in the ordinary course of the sender’s
business practices to the addressee’s last known address of record is presumed to be received by
the addressee.7
The record indicates that appellant failed to timely submit the EN1032 form within 30 days
of the OWCP request. Appellant was receiving wage-loss compensation and she was therefore
required to complete the EN1032 form. Her failure to file an EN1032 form within 30 days resulted
in the suspension of compensation. Thus, the Board finds that OWCP properly suspended
appellant’s compensation benefits, effective June 21, 2020, pursuant to 20 C.F.R. § 10.528.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective June 21, 2020, for failure to complete the EN1032 form as requested.

6

See R.S., supra note 4; H.B., supra note 4; J.J., Docket No. 13-1067 (issued September 20, 2013); Kenneth E.
Harris, 54 ECAB 502, 505 (2003).
7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

